DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 2 is cancelled. Claims 1 and 3-15 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 7/27/2020 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 2012/0015924) in view of Leigh (WO 00/33817), as evidenced by Boiling Points (Helmenstine, Anne M. “Boiling Points of Ethanol, Methanol, and Isopropyl Alcohol.” ThoughtCo, Dotdash, 31 May 2019, www.thoughtco.com/boiling-point-of-alcohol-608491#:~:text=The%20boiling%20point%20of%20ethanol,173.1%20F%20(78.37%20C).) and Vapor-Liquid Equilibrium Data (Vapor-Liquid Equilibrium Data, Dortmund Data Bank, http://www.ddbst.com/en/EED/VLE/VLE%20Ethanol%3BWater.php).

Regarding claims 1 and 3-4, Friesen discloses a process for spray drying in which a spray solution is formed from a feed suspension comprising an active agent, a matrix material, and an organic solvent. The feed solution is at a temperature T1 and heated to a temperature T2 using a heat exchanger [0008]. T2 is at least 40 °C greater than T1, such as at least 70 °C [0027]. The heating transforms the suspension 
Regarding (a), Leigh teaches a lipid composition that combines lipids and polymers to a hardened form that can be comminuted into powder or granules (abstract). Solid lipid polymers containing a biologically active compound are dissolve in ethanol and added to an aqueous solution of polymer and then spray dried to produce a compound suitable for preparation as a pharmaceutical product (page 23, lines 30-32, page 24, lines 1-7). The drug is a hydrophobic drug (page 11, lines 3-14). The water soluble polymer forms a hydrophilic medium that determines the composition characteristics (page 12, lines 4-17), indicating that the hydrophilic medium is a matrix material. It is evident that the hydrophobic drug contained in a liquid will have a greater solubility in the ethanol than the water at elevated temperature, and that the polymer of the aqueous solution will have a greater solubility in water than ethanol at elevated temperature since it is a hydrophilic polymer. Leigh additionally teaches that this composition produces a carrier system that improves the bioavailability of lipophilic compounds (page 2, lines 4-11, page 4, lines 16-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spray drying process of Friesen with the two solvents of Leigh. One would have been motivated to do so since Leigh teaches a method of improving the bioavailability of lipophilic active compounds in pharmaceutical forms.

Regarding (c), Vapor-Liquid Equilibrium Data teaches that the vapor produced from heating an ethanol and water mixture has a greater ethanol concentration than the corresponding liquid at temperatures below 75 °C and that, as the temperature is increased, more water is present in the vapor (page 1, Data Table). Since the temperature of the solution is raised to only 70 °C during the removal process, one of ordinary skill in the art would recognize that the initial rate of removal of ethanol is greater than the initial rate of removal of water, and therefore that the active would precipitate before the matrix to create the microenvironments.

Regarding claims 11 and 12, Friesen discloses that the matrix material is fructose [0046].

Regarding claim 15, Friesen discloses that the active is provided as a sold amorphous dispersion in the matrix material [0050], and Trout teaches that the final product can be in the form of an amorphous solid [0068].

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 2012/0015924) in view of Leigh (WO 00/33817), as evidenced by Boiling Points (Helmenstine, Anne M. “Boiling Points of Ethanol, Methanol, and Isopropyl Alcohol.” ThoughtCo, Dotdash, 31 May 2019, www.thoughtco.com/boiling-point-of-alcohol-608491#:~:text=The%20boiling%20point%20of%20ethanol,173.1%20F%20(78.37%20C).) and Vapor-Liquid Equilibrium Data (Vapor-Liquid Equilibrium Data, Dortmund Data Bank, http://www.ddbst.com/en/EED/VLE/VLE%20Ethanol%3BWater.php) as applied to claim 1 above, and further in view of Trout (US 2018/0071215).

Regarding claim 5, modified Friesen teaches all the claim limitations as set forth above. Modified Friesen does not explicitly teach the degree to which the water soluble polymer is more soluble in water than the ethanol solution containing the drug.
Trout teaches a method of dispersing a pharmaceutically active agent in a matrix [0008] where the matrix is at least two times as soluble in the aqueous solvent compared to the nonaqueous solvent [0090]. Trout additionally teaches that this process forms form an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier [0010] due to the suitable solubility of the matrix in water [0088].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the processes of modified Friesen and Trout. One would have been motivated to do so since Leigh teaches a process of dissolving a lipophilic drug in a hydrophilic polymer and Trout teaches a method of forming an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier having a suitable amount of matrix material.

Regarding claim 6, modified Friesen teaches all the claim limitations as set forth above. Modified Friesen does not explicitly teach the degree to which the water soluble polymer is more soluble in water than the ethanol solution containing the drug.
Trout teaches a method of dispersing a pharmaceutically active agent in a matrix [0008] where the matrix is at least five times as soluble in the aqueous solvent compared to the nonaqueous solvent [0090]. Trout additionally teaches that this process forms form an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier [0010] due to the suitable solubility of the matrix in water [0088].


Regarding claim 7, modified Friesen teaches all the claim limitations as set forth above. Modified Friesen does not explicitly teach the diameter of regions containing the drug falling within the claimed range.
Trout teaches a method of dispersing a pharmaceutically active agent in a matrix [0008] to form an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier [0010]. Droplets of a nonaqueous solvent [0084] are between about 0.01 microns to about 100 microns [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the droplets fall within the claimed range. One would have been motivated to do so since Leigh teaches a process of dissolving a lipophilic drug in a hydrophilic polymer and Trout teaches a method of controlling crystallization when forming an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 8, modified Friesen teaches all the claim limitations as set forth above. Modified Friesen does not explicitly teach the diameter of regions containing the drug falling within the claimed range.
Trout teaches a method of dispersing a pharmaceutically active agent in a matrix [0008] to form an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier [0010]. Droplets of a nonaqueous solvent [0084] are between about 0.01 microns to about 10 microns [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the droplets fall within the claimed range. One would have been motivated to do so since Leigh teaches a process of dissolving a lipophilic drug in a hydrophilic polymer and Trout teaches a method of controlling crystallization when forming an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 13 and 14, modified Friesen teaches all the claim limitations as set forth above. Modified Friesen does not explicitly teach the degree to which the lipid is more soluble in the ethanol than the water.
Trout teaches a method of dispersing a pharmaceutically active agent in a matrix [0008] where the active is at least 10 times more soluble in the aqueous solvent than the nonaqueous solvent, and that this solubility ratio provides a suitable concentration of the active ([0071], [0088]). Trout additionally teaches that this process forms an emulsion comprising a hydrophobic drug dispersed in an aqueous carrier [0010].
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 2012/0015924) in view of Leigh (WO 00/33817), as evidenced by Boiling Points (Helmenstine, Anne M. “Boiling Points of Ethanol, Methanol, and Isopropyl Alcohol.” ThoughtCo, Dotdash, 31 May 2019, www.thoughtco.com/boiling-point-of-alcohol-608491#:~:text=The%20boiling%20point%20of%20ethanol,173.1%20F%20(78.37%20C).) and Vapor-Liquid Equilibrium Data (Vapor-Liquid Equilibrium Data, Dortmund Data Bank, http://www.ddbst.com/en/EED/VLE/VLE%20Ethanol%3BWater.php) as applied to claim 1 above, and further in view of Shaw (US 7,858,609).

Regarding claims 9 and 10, modified Friesen teaches all the claim limitations as set forth above. Modified Friesen does not explicitly teach the matrix material comprising components with a molecular weight for less than 10,000 or 5,000 Daltons.
Shaw teaches sugars and sugar alcohols used as a carrier excipient having a molecular weight of less than 500 Daltons that are capable of easily dispersing and dissolving in water (column 74, lines 10-19).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer matrix of modified Friesen with the carrier 

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Leigh as set forth above.

Regarding claims 3-4, 9-12 and 15, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Regarding claims 5 and 6, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claims are allowable due to dependence on an allowable claim and (b) that Trout teaches away from the claimed invention since Trout requires immiscible solvents.
Regarding (a), applicant’s arguments are moot since all claims are rejected as set forth above.
Regarding (b), while Trout may require the use of two solvents that are substantially immiscible and specifically suggest the use of polar and apolar solvents [0074], these teaching are not related to the portions of Trout relied upon in the instant rejection. Friesen discloses a method of forming particles with active rich and active poor domains [0053] and Leigh teaches making a drug having a lipophilic drug by using two separate solvents (page 23, lines 30-32, page 24, lines 1-7). Trout is relied upon only to teach suitable relative solubilities of the matrix and active in their respective solvents [0088], not the makeup of the solvents themselves.

Regarding claims 7 and 8, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claims are allowable due to dependence on an allowable claim and (b) that Trout teaches away from the claimed invention since Trout requires immiscible solvents.
Regarding (a), applicant’s arguments are moot since all claims are rejected as set forth above.
Regarding (b), while Trout may require the use of two solvents that are substantially immiscible and specifically suggest the use of polar and apolar solvents [0074], these teaching are not related to the portions of Trout relied upon in the instant rejection. Friesen discloses a method of forming particles with active rich and active poor domains [0053] and Leigh teaches making a drug having a lipophilic drug by using two separate solvents (page 23, lines 30-32, page 24, lines 1-7). Trout teaches that crystallization parameters such as the diameter of the formed crystals [0086] is influenced by the choice of polymer matrix [0066], not by the choice of solvents used in the dissolving process. One of ordinary skill in the art would therefore have been motivated to combine the teachings of Trout with regards to controlling the crystal size without regard to the specific solvents used to dissolve the matrix and active.

Regarding claims 13 and 14, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claims are allowable due to dependence on an allowable claim and (b) that Trout teaches away from the claimed invention since Trout requires immiscible solvents.
Regarding (a), applicant’s arguments are moot since all claims are rejected as set forth above.
Regarding (b), while Trout may require the use of two solvents that are substantially immiscible and specifically suggest the use of polar and apolar solvents [0074], these teaching are not related to the portions of Trout relied upon in the instant rejection. Friesen discloses a method of forming particles with active rich and active poor domains [0053] and Leigh teaches making a drug having a lipophilic drug by using two separate solvents (page 23, lines 30-32, page 24, lines 1-7). Trout is merely relied upon to teach specific solubility ratios requiring the use of separate solvents to provide adequate concentrations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUSSELL E SPARKS/               Examiner, Art Unit 1747